DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 10-14 and 20 are objected to because of the following informalities: 
Regarding claims 10-14, the recitations of “the at least processor” should instead read --the at least one processor--.
Regarding claim 20, the recitation of “obtain” in line 3 should instead read --receive--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5, 12, and 19, the term "reliable" is a relative term which renders the claims indefinite.  The term "reliable" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what constitutes a reliable data source and what constitutes an unreliable data source. ¶ 0083 of the specification as filed explains that data collected from reliable data sources shows a distinct pattern of inhalation and exhalation. However, no standard is provided for determining what a distinct pattern is, or how much noise/interference is tolerated before a data source is considered unreliable.
Regarding claim 14, it is unclear how the processor of the electronic device can be configured to transmit alert data to the electronic device, i.e., transmit data to itself. The alert data is already part of the electronic device, and therefore need not be transmitted (note that this issue does not exist in claim 7 because there is no limitation as to where e.g. the determining step happens. If it happens at a remote device, it is consistent to transmit alert data to the electronic device). Accordingly, for purposes of examination, it will be interpreted as the processor configured to transmit the alert data to another component of the electronic device, not to the device as a whole.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1-7 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process. Claims 8-20 are directed to a “device” and a “non-transitory computer readable medium,” which describe one of the four statutory categories of patentable subject matter, i.e., a machine.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claims 1, 8, and 15 recite (“set forth” or “describe”) the abstract idea of a mental process, substantially as follows: 
identifying respiratory phases of the user’s breathing based on the sensor data; converting the audio data into image data; identifying an abnormal sound associated with the user’s breathing based on the image data; and determining a pulmonary condition of the user based on the abnormal sound and the identified respiratory phases.
The identifying, converting, and determining steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see e.g. a printout of the sensor data, they would be able to identify respiratory phases (by visual observation), convert the audio data into image data (e.g. by drawing an envelope of the audio data), identify an abnormal sound in the image data (e.g. based on morphology of the envelope), and determine a pulmonary condition based on the abnormal sound and the identified respiratory phases (e.g. check whether the abnormal sound happens during the inspiratory or expiratory phase, and draw a conclusion as to pulmonary condition). There is nothing to suggest an undue level of complexity in the converting of the audio data into image data, such that a person would be able to perform all steps mentally or with pen and paper. Alternatively, the converting step can be considered pre-solution activity that prepares the data for analysis (via the mental process of identifying and determining). Therefore, the claims are ineligible at prong one.
Prong Two:
recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. at least one memory and at least one processor, a non-transitory computer readable medium, for carrying out the steps), and
add insignificant extra-solution activity (the pre-solution activity of: receiving sensor data, including audio data; using generic data-gathering components (e.g. received at an “electronic device” - recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the determined pulmonary condition is not outputted in any way such that a diagnostic benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1, 8, and 15 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above (e.g. the additional elements are merely directed to pre-solution activity, and no improvement to the technology is evident).
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe and/or detail the abstract idea (e.g. identifying respiratory phases based on breathing waveform data (claims 2, 9, and 16 - performing the same identification step, but with a particular type of data), synchronizing the breathing waveform data with the audio data (claims 2, 9, and 16 - this can merely be performed by aligning the data in graphical form), determining the respiration phase in which the abnormal sound occurs  and determine the pulmonary condition based on the respiration phase (claims 3, 10, and 17), determine an inspiration phase to expiration phase ratio, a duration of the abnormal sound, and an intensity of 
further describe the pre-solution activity (or the structure used for such activity) (e.g. receiving breathing waveform data (claims 2, 9, and 16), receiving the data from a plurality of sensors (claims 5, 12, 19), wherein the sensor data includes inertial sensor data from at least one sensor (claims 6, 13, and 20), etc.), and
introduce post-solution activity (e.g. transmitting alert data to the electronic device or another electronic device (claims 7 and 14), etc.).
There is insufficient structural detail to constitute practical application via a “particular machine,” since e.g. the phrase “inertial sensor” can refer to a number of different structures. Using multiple sensors is not a recitation of detail of each sensor. In any case, this structure is only involved in extra-solution activity (serving a data-gathering purpose). See MPEP 2106.05(b). Therefore, it does not constitute a particular machine. The transmission of alert data is merely post-solution activity, especially since it remains in a processing “black box” if it is sent within the device itself. 
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0125444 (“Kahlman”) in view of US Patent Application Publication 2019/0388006 (“Harris”).
Regarding claim 1, Kahlman teaches [a] method for pulmonary condition monitoring (¶¶s 0001, 0086, etc. - respiratory diseases such as pneumonia, pulmonary edema, and COPD), the method comprising: receiving sensor data, including audio data, of a user at an electronic device (Fig. 1, device 2 receiving sound data at a sound input 20 from a sound sensor 4 - see ¶¶s 0060 and 0063); identifying respiratory phases of the user's breathing based on the sensor data (Abstract, ¶¶s 0035, 0047, etc., identifying phases based on inhalation and exhalation periods); … identifying an abnormal sound associated with the user's breathing based on the [audio] data (Abstract - detecting abnormal lung sounds, which include crackles, wheezes, rhonchi, etc. as described in ¶ 0037); and determining a pulmonary condition of the user based on the abnormal sound and the identified respiratory phases (Abstract - detecting a respiratory disease based on the abnormal lung sound characteristics (i.e., the abnormal sound) and the determined phase of the abnormal lung sounds (i.e., the identified respiratory phases)).
Kahlman does not appear to explicitly teach converting the audio data into image data and identifying an abnormal sound based on the image data. 
Harris teaches converting audio data into image data (¶¶s 0015-0017 describe Figs. 7A, 7B, and 8, which are spectrograms generated from a subject’s breathing sounds. The spectrograms are generated by converting the breathing sounds into the frequency domain - ¶ 0043). Harris teaches that 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the audio data of Kahlman into image data, since abnormal sounds can also be detected from the image data (Harris: ¶¶s 0044 and 0045), as the simple substitution of one know method of identifying abnormal sounds (that of Kahlman) for another (that of Harris) with predictable results (Harris: ¶ 0007, being able to use the identifications for a clinical diagnosis), and for the purpose of reliably detecting and distinguishing between lung conditions and performing associated diagnoses (Harris: ¶¶s 0003 and 0004). The determination of pulmonary conditions in Kahlman would still have been based on abnormal lung sounds and respiratory phases, since e.g. the timing of crackles (Kahlman: ¶ 0047) is evident in the image data of Harris (Harris: Fig. 8).
Regarding claim 8, Kahlman teaches [a]n electronic device (Fig. 1, device 2) comprising: … at least one processor (Fig. 1, processor 22) …, the at least one processor configured to: receive sensor data, including audio data, of a user (Fig. 1, device 2 receiving sound data at a sound input 20 from a sound sensor 4, which data is then passed to processor 22 - see ¶¶s 0060, 0063, and 0064); identify respiratory phases of the user's breathing based on the sensor data (Abstract, ¶¶s 0035, 0047, etc., identifying phases based on inhalation and exhalation periods); … identify an abnormal sound associated with the user's breathing based on the [audio] data (Abstract - detecting abnormal lung sounds, which include crackles, wheezes, rhonchi, etc. as described in ¶ 0037); and determine a pulmonary condition of the user based on the abnormal sound and the identified respiratory phases (Abstract - detecting a respiratory disease based on the abnormal lung sound characteristics (i.e., the abnormal sound) and the determined phase of the abnormal lung sounds (i.e., the identified respiratory phases). Also see ¶¶s 0001, 0086, etc., describing respiratory diseases such as pneumonia, pulmonary edema, and COPD).
Kahlman does not appear to explicitly teach converting the audio data into image data and identifying an abnormal sound based on the image data. Kahlman also does not appear to explicitly teach the device comprising at least one memory, and the at least one processor coupled to the at least one memory.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the audio data of Kahlman into image data, since abnormal sounds can also be detected from the image data (Harris: ¶¶s 0044 and 0045), as the simple substitution of one know method of identifying abnormal sounds (that of Kahlman) for another (that of Harris) with predictable results (Harris: ¶ 0007, being able to use the identifications for a clinical diagnosis), and for the purpose of reliably detecting and distinguishing between lung conditions and performing associated diagnoses (Harris: ¶¶s 0003 and 0004). The determination of pulmonary conditions in Kahlman would still have been based on abnormal lung sounds and respiratory phases, since e.g. the timing of crackles (Kahlman: ¶ 0047) is evident in the image data of Harris (Harris: Fig. 8). It would have been obvious to couple a memory to the processor of Kahlman, as in Harris, for the purpose of storing the determinations of pulmonary conditions (Harris: Abstract) for transmission and/or later retrieval (e.g. by a doctor at their personal computing device - Kahlman: ¶ 0065).
Regarding claim 15, Kahlman teaches [a] non-transitory computer readable medium containing instructions (¶¶s 0033, 0093) that when executed cause at least one processor (Fig. 1, processor 22) to: receive sensor data, including audio data, of a user (Fig. 1, device 2 receiving sound data at a sound input 20 from a sound sensor 4 - see ¶¶s 0060 and 0063); identify respiratory phases of the user's breathing based on the sensor data (Abstract, ¶¶s 0035, 0047, etc., identifying phases based on inhalation and exhalation periods); … identify an abnormal sound associated with the user's breathing based on the [audio] data (Abstract - detecting abnormal lung sounds, which include crackles, wheezes, rhonchi, etc. as described in ¶ 0037); and determine a pulmonary condition of the user based on the abnormal sound and the identified respiratory phases (Abstract - detecting a respiratory disease based on 
Kahlman does not appear to explicitly teach converting the audio data into image data and identifying an abnormal sound based on the image data. 
Harris teaches converting audio data into image data (¶¶s 0015-0017 describe Figs. 7A, 7B, and 8, which are spectrograms generated from a subject’s breathing sounds. The spectrograms are generated by converting the breathing sounds into the frequency domain - ¶ 0043). Harris teaches that abnormal sounds can be detected from this image data (e.g. Fig. 7B shows the identification of wheezes and Fig. 8 shows the identification of crackles).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the audio data of Kahlman into image data, since abnormal sounds can also be detected from the image data (Harris: ¶¶s 0044 and 0045), as the simple substitution of one know method of identifying abnormal sounds (that of Kahlman) for another (that of Harris) with predictable results (Harris: ¶ 0007, being able to use the identifications for a clinical diagnosis), and for the purpose of reliably detecting and distinguishing between lung conditions and performing associated diagnoses (Harris: ¶¶s 0003 and 0004). The determination of pulmonary conditions in Kahlman would still have been based on abnormal lung sounds and respiratory phases, since e.g. the timing of crackles (Kahlman: ¶ 0047) is evident in the image data of Harris (Harris: Fig. 8).
Regarding claims 2, 9, and 16, Kahlman-Harris teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. With respect to claim 2, Kahlman-Harris further teaches wherein the sensor data also includes breathing waveform data of the user (Kahlman: Abstract, obtaining a motion signal representing motions generated by the subject’s body - also see ¶ 0035, describing the motion as corresponding to e.g. the inhalation-exhalation cycle and breathing depth), the respiratory phases of the user's breathing identified using the breathing waveform data (¶¶s 0036 and 0064, inhalation and/or exhalation phases are detected using the motion signals); and further comprising synchronizing the breathing waveform data with the audio data (Kahlman: ¶ 0035, the motion signals are synchronized with the sound data).
Claims 9 and 16 are rejected in like manner.
Regarding claims 3, 10, and 17, Kahlman-Harris teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. With respect to claim 3, Kahlman-Harris further teaches determining a respiration phase of the user's breathing in which the abnormal sound occurs, wherein the respiration phase includes at least one of: an inspiration phase or an expiration phase (Kahlman: Abstract, determining the phase (inhalation or exhalation) of the abnormal lung sounds); and determining the pulmonary condition of the user further based on the respiration phase (Kahlman: Abstract, detecting a respiratory disease based on the abnormal lung sounds and the phase - also see ¶ 0047, describing e.g. a crackle during inhalation as indicating severe pneumonia).
Claims 10 and 17 are rejected in like manner.
Regarding claims 6, 13, and 20, Kahlman-Harris teaches all the features with respect to the corresponding claims 2, 9, and 16, as outlined above. With respect to claim 6, Kahlman-Harris further teaches wherein the sensor data includes inertial sensor data from at least one sensor (Kahlman: Abstract, obtaining a motion signal representing motions generated by the subject’s body - also see ¶ 0048, 0053, 0060, etc., describing the motion sensor 5 of Fig. 1 as an accelerometer); and further comprising: extracting the breathing waveform data from the inertial sensor data (Kahlman: ¶ 0035, describing the motion as corresponding to e.g. the inhalation-exhalation cycle and breathing depth, and ¶¶s 0039 and 0044, explaining that e.g. a breathing rate is obtained from the motion data); identifying an abnormal breathing waveform using the breathing waveform data (Kahlman: ¶ 0067, determining an abnormal breathing rate); and determining the pulmonary condition of the user further based on the abnormal breathing waveform (Kahlman: ¶ 0067, diagnosing respiratory disease based on the abnormal breathing rate).
Claims 13 and 20 are rejected in like manner.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlman-Harris in view of US Patent Application Publication 2011/0034818 (“Gat”).
Regarding claims 4, 11, and 18, Kahlman-Harris teaches all the features with respect to the corresponding claims 1, 8, and 15, as outlined above. With respect to claim 4, Kahlman-Harris further teaches wherein determining the pulmonary condition of the user comprises: ... determining a duration of 
Gat teaches that a ratio of a duration of inspiratory phase to expiratory phase is an event parameter (¶ 0018). Gat uses this event parameter to make a diagnosis (¶ 0019) of e.g. asthma or COPD (¶ 0011).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ratio of Gat into the diagnosis/determination of the combination, for the purpose of being able to make a more comprehensive diagnosis/determination (Gat: ¶¶s 0018, 0019), since the ratio is identified as relevant for determining the pulmonary conditions of asthma and COPD (Gat: ¶ 0011 - also see Kahlman: ¶¶s 0085 and 0086).

Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kahlman-Harris in view of US Patent Application Publication 2015/0105632 (“Melker”).
Regarding claims 5, 12, and 19, Kahlman-Harris teaches all the features with respect to the corresponding claims 2, 9, and 16, as outlined above. With respect to claim 5, Kahlman-Harris further teaches wherein: the audio data and the breathing waveform data are received from a plurality of sensors (Kahlman: ¶ 0081); and further comprising: … synchronizing a subset of the breathing waveform data … with a subset of the audio data …, the subset of the audio data converted into the image data (Kahlman: ¶ 0035, the motion signals are synchronized with the sound data. The conversion of the sound data is into spectrograms, as in Harris (already identified above). Each of these elements includes at least one subset of data); determining an abnormal breathing waveform from the subset of the breathing waveform data (Kahlman: ¶ 0067, determining an abnormal breathing rate - also see ¶¶s 0039 and 0044, explaining that the breathing rate is obtained from the motion data); and determining the pulmonary condition of the user further based on the abnormal breathing waveform (Kahlman: ¶ 0067, diagnosing respiratory disease based on the abnormal breathing rate).

Melker teaches using multiple respiratory sensors to detect respiratory parameters (¶ 0008, Title). Melker teaches choosing a sensor having a sufficient degree of reliability, from the multiple sensors, for analysis (claim 13 describes determining the confidence in a parameter from a primary sensor, and choosing a secondary sensor if the confidence is below a predetermined limit. Claim 14 evaluates the confidence in the parameter from the secondary sensor to ensure that it is sufficient).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate the reliability of the data obtained by the sensors of Kahlman, as in Melker, and to use only the reliable data/sensor for analysis, for the purpose of increasing the accuracy of the determinations made (Melker: ¶ 0022. Further, the statistical confidence contemplated by claim 14 ensures increased accuracy).
Claims 12 and 19 are rejected in like manner.
Regarding claims 7 and 14, Kahlman-Harris teaches all the features with respect to the corresponding claims 1 and 8, as outlined above. With respect to claim 7, Kahlman-Harris further teaches identifying a severity of the pulmonary condition (Kahlman: ¶ 0047, pneumonia severity based on timing of the abnormal lung sounds), but does not appear to explicitly teach transmitting alert data to the electronic device or another electronic device.
Melker teaches e.g. a processor transmitting alert data to another component of the device containing the processor (¶ 0056, the processor comprising an arbiter to determine when alarms should be effected, ¶ 0034, describing alarms as being sounded, and ¶ 0056, describing a speaker).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit alert data to sound an alarm in the combination, as in Melker, for the purpose of warning a user about pulmonary conditions including true emergent conditions (Melker: ¶ 0040).
Claim 14 is rejected in like manner.


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791